EXHIBIT 10.1

 

DEFERRED COMPENSATION AND

SPLIT-DOLLAR INSURANCE AGREEMENT

 

Effective the 13th day of November, 1990, West Suburban Bank, a banking
organization organized and existing under the laws of the State of Illinois, 
hereinafter referred to as “Corporation” and                                 , a
Key Employee and Executive of the Corporation, hereinafter referred to
as“Executive,” entered into a Deferred Compensation Agreement. By the terms
thereof, the Corporation and the Executive reserved the right to modify or amend
that agreement. By execution hereof, the Corporation and Executive hereby amend
and restate that agreement in its entirety.

 

The Executive has been in the employ of the Corporation for several years,  and
has now and for years past faithfully served the Corporation. It is the
consensus of the Board of Directors of the Corporation that Executive’s services
have been of exceptional merit, in excess of the compensation paid and an
invaluable contribution to the profits and position of the Corporationin its
field of activity.

 

It is the mutual desire of the Corporation and the Executive that Executive
remain in the employ of the Corporation, and to establish a program toprovide
supplemental employment benefits and pre-retirement death benefits for the
Executive. Accordingly, it is the desire of the Corporation and the Executive to
enter into this Agreement under which the Corporation will agree to make certain
payments to Executive upon his employment termination and,  alternatively, to
his beneficiaries in the event of his death while employed by the Corporation.

 

Therefore, in consideration of Executive’s services performed in the past and
those to be performed in the future, and based upon the mutual promises and
covenants herein contained, the Corporation and Executive agree as follows:

 

I.              ARTICLE ONE - DEFINITIONS

 

A.            EFFECTIVE DATE. The effective date of this Agreement shall be May
1,  1997.

 

B.            EMPLOYMENT AGREEMENT. The Employment Agreement entered into
between Executive and the Corporation dated May 1, 1997, as amended.

 

II.         ARTICLE TWO - EMPLOYMENT

 

a)             Employment shall be in accordance with the terms of the
Employment Agreement.

 

III.        ARTICLE THREE - DEFERRED COMPENSATION

 

A.            The Corporation shall set aside and accrue to the benefit of
Executive the sum of the following no later than December 31 of each year
subject to the terms set forth in this Agreement:

 

1.             A base of Twenty-five Thousand Dollars ($25,000) per year; and

 

2.             Such additional annual deferred compensation as determined by the
Board of Directors.

 

3.             In the event Executive becomes entitled to receive benefits under
Article Five of this Agreement, he shall be entitled to a pro-rata portion of
his base benefit based upon his completed calendar months of employment for the
year of employment termination and any additional annual deferred compensation
determined by the Board of Directors.

 

B.            The sum of the above annual set aside, plus each prior year’s set
aside, shall be referred to as Executive’s Deferred Compensation Account (“EDC
Account”). The EDC Account shall bear annual interest equal to the one year
treasury note constant maturity interest rate published by the Federal Home Loan
Bank in effect on January 1 of each year (constant one year U.S. Treasury Index
per FRB H15).

 

C.            The Corporation may purchase life insurance to fund all or part of
the above EDC Account and Executive shall execute all reasonable insurance
applications to facilitate such purchase provided,  however, Executive shall
have no right, title or interest in such insurance or in the EDC Account, unless
otherwise provided by the Corporation.

 

--------------------------------------------------------------------------------


 

IV.           ARTICLE FOUR - SPLIT-DOLLAR-LIFE INSURANCE

 

A.            If the Executive is insurable, the Corporation shall purchase life
insurance on the life of Executive with a minimum death benefit of $
                                 to fund its obligations under this Agreement in
the event of the death of Executive before termination of employment.

 

B.            All premiums due on such insurance shall be paid by the
Corporation.  However, Executive shall be responsible for the income taxes
incurred each year on the value of the “economic benefit” of the life insurance
protection for federal income tax purposes.

 

C.            All dividends attributable to such life insurance will be applied
to reduce premiums.

 

D.            The Corporation shall have all ownership rights under such life
insurance, except Executive shall have the right to designate the beneficiary
thereunder.

 

E.             The amount receivable by the Corporation upon termination of such
life insurance shall be:

 

1.             Upon termination of this Agreement or the death of Executive, 
the Corporation’s share shall be an amount equal to the greater of the aggregate
premiums paid by the Corporation or the cash value.

 

2.             Upon surrender of such life insurance, the Corporation’s share
shall be an amount equal to the cash value.

 

3.             For purposes of this Agreement, “aggregate premiums” shall mean
all premiums paid by the Corporation. Such premiums shall be reduced by any
indebtedness and any accrued unpaid interest incurred by the Corporation on the
life insurance and by the amount of any policy dividends used to reduce or
offset such premiums. “Cash value” shall mean the guaranteed cash value of the
life insurance plus the cash value of any dividend additions as of the date to
which premiums have been paid plus any dividend credits outstanding, and reduced
by any indebtedness and any accrued unpaid interest incurred by the Corporation
on the life insurance.

 

F.             Upon Executive’s death, the Corporation and Executive’s
beneficiary shall execute such forms and furnish such other documents or
information as are required to receive payment under the life insurance.

 

V.         ARTICLE FIVE - BENEFITS

 

a)          The following benefits provided by the Corporation to Executive
shall be available under this Agreement:

 

A.            Executive shall be entitled to receive the accrued balance in his
EDC Account upon any termination of his employment other than upon death. Such
amount shall be paid in the number of annual installments elected by Executive.
The Board of Directors of the Corporation may at any time accelerate the payment
of any outstanding balance.

 

B.            Upon any termination of employment other than upon death,
Executive may elect to acquire any life insurance maintained by the Corporation
under Article Four. In the event of such an election,  any amount receivable
under Section A above shall be reduced by the cash value of such insurance, as
defined under Article Four.

 

C.            In the event of Executive’s death before termination of
employment,  the beneficiary named by Executive shall receive the death benefit
payable under any life insurance purchased by the Corporation, less an amount
equal to the greater of the aggregate premiums paid by the Corporation for or
the cash value of such insurance, each as defined under Article Four, such
benefit payment to be in full satisfaction of any amounts due under this
Agreement. Notwithstanding the preceding sentence, in the event the death
benefit receivable by the beneficiary is less than the accrued balance in the
EDC Account of Executive, the beneficiary shall receive an additional amount
equal to the difference between the EDC Account balance and the death benefit
receivable.

 

VI.        ARTICLE SIX - RESTRICTIONS UPON DEFERRED COMPENSATION FUNDING

 

The Corporation shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its deferred compensation obligations under this
Agreement. Executive, his beneficiaries or any successor in interest to him
shall be and

 

--------------------------------------------------------------------------------


 

remain simply a general creditor of the Corporation in the same manner as any
other creditor having a general claim for matured andunpaid compensation.

 

The Corporation reserves the absolute right in its sole discretion to either
fund the deferred compensation obligations undertaken by this Agreement or to
refrain from funding the same and to determine the extent, nature and method of
such funding.

 

Should Corporation elect to fund its deferred compensation obligation under this
Agreement, in whole or in part, through the purchase of life insurance, mutual
funds, disability policies or annuities, the Corporation reserves the absolute
right, in its sole discretion, to terminate such funding at any time, in whole
or in part. At no time shall Executive be deemed to have any lien or right,
title or interest in or to any specific funding investment or to any assets of
the Corporation.

 

If Corporation elects to invest in a life insurance, disability, or annuity
policy upon the life of Executive, then Executive shall assist the Corporation
by freely submitting to a physical exam and supplying such additional
information necessary to obtain such insurance or annuities.

 

VII.      ARTICLE SEVEN - MISCELLANEOUS

 

A.            ALIENABILITY AND ASSIGNMENT PROHIBITION. Neither Executive, his
surviving spouse nor any other beneficiary under this Agreement shall have any
power or right to transfer, assign, anticipate,  hypothecate, mortgage, commute,
modify or otherwise encumber, in advance, any of the benefits payable hereunder
nor shall any of said benefits be subject to seizure for the payment of any
debts,  judgments, alimony or separate maintenance owed by the Executive or his
beneficiary nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event Executive or any beneficiary attempts
assignment, commutation, hypothecation,  transfer or disposal of the benefits
hereunder, the Corporation’s liabilities shall forthwith cease and terminate.

 

B.            BINDING OBLIGATION OF CORPORATION AND ANY SUCCESSOR IN INTEREST. 
Corporation expressly agrees that it shall not merge or consolidate into or with
another corporation or sell substantially all of its assets to another
corporation, firm or person until such corporation, firm or person expressly
agrees, in writing, to assume and discharge the duties and obligations of the
Corporation underthis Agreement. This Agreement shall be binding upon the
parties hereto, their successors, beneficiaries, heirs and personal
representatives.

 

C.            REVOCATION. It is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Agreement may be amended or revoked
at any time or times, in whole or in part, by the mutual written assent of the
Executive and the Corporation.

 

D.            TERMINATION. It is agreed by and between the parties hereto that
the annual set aside under this Agreement may be terminated by the Corporation
at the end of the then current term of the Employment Agreement in the event of
the non-extension or termination thereof.

 

E.             GENDER. Whenever in this Agreement words are used in the
masculine or neuter gender, they shall be read and construed as in the
masculine, feminine or neuter gender whenever they should so apply.

 

F.             EFFECT ON OTHER CORPORATION BENEFIT PLANS. Nothing contained in
this Agreement shall affect the right of the Executive to participate in or be
covered by any qualified or non-qualified pension, profit-sharing, group, bonus
or other supplemental compensation or fringe benefit plan constituting a part of
Corporation’s existing or future compensation structure.

 

G.            HEADINGS. Headings and subheadings in this Agreement are inserted
for reference and convenience only and shall not be deemed a part of this
Agreement.

 

H.            APPLICABLE LAW. The validity and interpretation of this Agreement
shall be governed by the laws of the State of Illinois.

 

VIII.     ARTICLE EIGHT - ERISA PROVISIONS

 

A.            NAMED FIDUCIARY AND PLAN ADMINISTRATOR. The “Named Fiduciary and
Plan Administrator” of this Agreement shall be Duane G. Debs until his
resignation or removal by the Board of Directors of the Corporation. As Named
Fiduciary and Plan Administrator, Duane G.

 

--------------------------------------------------------------------------------


 

Debs shall be responsible for the management, control and administration of this
Agreement as established herein. He may delegate to others certain aspects of
the management and operation responsibilities of the plan including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

B.            CLAIMS PROCEDURE. In the event that benefits under this Plan
Agreement are not paid to the Executive (or to his beneficiary in the case of
Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Named Fiduciary and
Administrator named above within sixty (60) days from the date payments are
refused. The Plan Fiduciary and Administrator and the corporation shall review
the written claim and, if the claim is denied in whole or in part, they shall
provide,  in writing and within ninety (90) days of receipt of such claim, 
their specific reasons for such denial and reference to the provisions of this
Agreement upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if a further review of
the claim denial is desired. A claim shall be deemed denied if the Plan
Fiduciary and Administrator fails to take any action within the aforesaid ninety
(90) day period.

 

If claimants desire a second review, they shall notify the Plan Fiduciary and
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review the Plan Agreement or any documents relating thereto and
submit any written issues and comments they may feel appropriate. In its sole
discretion, the Plan Fiduciary and Administrator shall then review the second
claim and provide a written decision within sixty (60) days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of the Plan Agreement upon
which the decision is based.

 

C.            ARBITRATION. If claimants continue to dispute any benefit denial
after the second review, the claimants may submit the dispute to arbitration.
Such arbitration shall be conducted by a single arbitrator sitting in a location
selected by Executive within fifty (50) miles of the main office of Corporation,
in accordance with the rules of the American Arbitration Association (the “AAA”)
then in effect. The arbitrator shall be selected by the parties from a list of
arbitrators provided by the AAA, provided that no arbitrator shall be related to
or affiliated with either of the parties. No later than ten (10) days after the
list of proposed arbitrators is received by the parties, the parties, or their
respective representatives, shall meet at a mutually convenient location or
telephonically. At that meeting, the party who sought arbitration shall
eliminate one (1) proposed arbitrator and then the other party shall eliminate
one (1) proposed arbitrator. The parties shall continue to eliminate names from
the list of proposed arbitrators in this manner until a single proposed
arbitrator remains. This remaining arbitrator shall arbitrate the dispute. Each
party shall submit, in writing, the specific requested action or decision it
wishes to take, or make, with respect to the matter in dispute, and the
arbitrator shall be obligated to choose one (1) party’s specific requested
action or decision, without being permitted to effectuate any compromise
position. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided,  however, that Executive shall be entitled to seek
specific performance of his right to be paid through the date of termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the              day of May,
1997 and that, upon execution, each has received a confirming copy.

 

 

 

 

 

(WITNESS)

 

 

 

 

 

 

 

WEST SUBURBAN BANK

 

 

 

 

 

By:

 

(WITNESS)

 

Its:

 

 

--------------------------------------------------------------------------------


 

DEFERRED COMPENSATION AND

SPLIT-DOLLAR INSURANCE AGREEMENT

DEFERRAL ELECTION

 

TO:  The Board of Directors of West Suburban Bank

 

In accordance with the provisions of the Deferred Compensation and Split-Dollar
Insurance Agreement, I hereby elect to have the amounts deferred under the
Agreement paid to me in             (INSERT A NUMBER ONE (1) THROUGH TEN (10))
annual installments. I understand that I cannot modify the manner of payment
election made by me any later than twelve (12) months before my anticipated date
of employment termination.

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

WEST SUBURBAN BANK

 

 

 

 

 

By:

 

 

 

Its:

 

 

Date

 

--------------------------------------------------------------------------------


 

DEFERRED COMPENSATION AND

SPLIT-DOLLAR INSURANCE AGREEMENT

DESIGNATION OF BENEFICIARIES

 

TO:  The Board of Directors of West Suburban Bank

 

In accordance with the provisions of the Deferred Compensation and Split-Dollar
Insurance Agreement, I hereby revoke any prior designations and designate the
following beneficiary* to receive the benefits under the Agreement upon my
death:

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------

*  If more than one beneficiary is to be designated, separately list the
beneficiaries and specify the percentage of each distribution to be received by
each beneficiary.

 

--------------------------------------------------------------------------------